DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/07/2022. Claims 1-18 are pending in the case. Claims 1 and 10 independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Arguments
Applicant's amendments to claims 1 and 10; and arguments regarding 35 U.S.C. § 101 rejections of claims 1-18 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn..

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed subject matter is patent subject matter eligible pursuant to 35 U.S.C. § 101 because the claimed subject matter recites the non-abstract practical application of monitoring execution conditions during runtime, and because automatically predicting via an ML module probably cannot be practically performed in the human mind.
With regard to the prior art, none of the cited art reasonably renders obvious the claimed toggling of feature flags based on the detected machine learning pattern, and predicting and toggling in an automated manner without user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123